Citation Nr: 1211946	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	William H. Stanhope, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and L.N.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1948 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board previously adjudicated the appellant's claim in April 2009.  The appellant's claim for service connection for the cause of the Veteran's death was denied.

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court issued a memorandum decision that vacated the Board's decision and remanded the case for further action.  

The Board wrote to the appellant in November 2011.  She was advised that the case was returned to the Board by the Court.  She was further advised that she had 90 days to submit additional evidence and/or argument in support of her claim.  The appellant's attorney submitted additional medical evidence and argument that was received at the Board in December 2011.  The attorney stated that the appellant waived consideration of the evidence in the first instance by the agency of original jurisdiction (AOJ).



REMAND

The Veteran served on active duty from June 1948 to August 1952.  He developed gastrointestinal (GI) problems in service was discharged by reason of disability, a duodenal ulcer (ulcer of the duodenum).  He was granted service connection for a duodenal ulcer in December 1952.  At the time of his death in July 2006, the Veteran's service-connected disability also included gastroesophageal reflux disease (GERD) and Barrett's esophagitis, rated as 10 percent disabling.  He was also service connected for status post dilatation of esophageal stricture that was rated as 30 percent disabling.  

As noted the Veteran died in July 2006.  His certificate of death listed the immediate cause of death as multi-organ failure due to or as a result of acute myocardial infarction.  The certificate also listed severe sleep apnea as a significant condition contributing to death but that did not result in the underlying cause listed.  The Veteran was noted to have died as an inpatient at Thomas Hospital, in Fairhope, Alabama.

The Veteran was not service connected for sleep apnea.  Moreover, the significant amount of medical records associated with the claims folder at the time of death did not include a diagnosis or mention of sleep apnea at any time.  The certificate of death is the first notation of sleep apnea in the record.  

The appellant has contended that the Veteran's service-connected gastrointestinal disabilities of esophageal stricture, duodenal ulcer, GERD and Barrett's esophagus, either separately or combined, caused the sleep apnea.  More specifically, the Veteran's primary care giver, D. C. Carroll, M.D., provided a statement to say that the Veteran's esophageal stricture caused the sleep apnea.  Thus, the contention is that entitlement to service connection for the cause of death should be granted.

The opinion from Dr. Carroll was provided in August 2006 through the use of a VA form whose purpose appears to be for the use of VA medical professionals to provide medical opinions to the regional office.  It is not clear whether Dr. Carroll is, or was, employed with VA or whether the form was used as a means of conformity.  In any event, the form contains three choices for the provider of the opinion to indicate that the medical condition involved is "related to", "possibly related to", or "at least as likely as not" related to an injury, disease or event occurring during the veteran's military service.  In short, the form is for service connection opinions where a diagnosis is of record and the provider is stating whether the diagnosed condition is related to service.  However, the form in this case was not used for that purpose; rather, Dr. Carroll listed a present diagnosis of esophageal stricture as being directly related to service - it is a service-connected disability.  He then went on to state the esophageal stricture "was a contributing factor to [the Veteran's] cause of death because it made it hard to breathe which caused the sleep apnea."  

Dr. Carroll provided no further explanation for how he arrived at his opinion.  Moreover, he did not provide any medical evidence with his opinion to show when the Veteran was first diagnosed with sleep apnea or how it was caused by his esophageal stricture.  This is of significant relevance as records from Dr. Carroll, dating from March 1998 to December 2003, were submitted by the Veteran in an earlier claim for benefits but contained no mention of sleep apnea.

(The Board notes that the original Board decision of April 2009 characterized the above form as a VA record.  However, upon further review it is a VA form that was used by Dr. Carroll.  This finding was also reached by the Court in the memorandum decision of August 2011.)

Dr. Carroll also provided a written statement in February 2007.  He stated the following:

[The Veteran] did have a history of chronic GE reflux, which required esophageal dilatation with patient also having history of ulcer.  Even though it was not listed as far as with cause of death obviously it could be contributing cause especially in light of his sleep apnea.  Also with recurrent reflux it did cause increased respiratory distress, which can cause problems in regards to anginal type symptoms secondary to hypoxemia.  If you could reevaluate his VA claim it would be most certainly appreciated.  

Statement from Dr. Carroll dated February 12, 2007.  

Dr. Carroll did not provide any medical evidence in support of his statement.  As noted, the last medical records from him in the claims folder were dated in December 2003.  The cumulative records from Dr. Carroll that are of record do not reflect any findings of respiratory distress or of hypoxemia related to the Veteran's service-connected disabilities.  The Veteran did suffer from pulmonary edema when he was hospitalized for a previous acute myocardial infarction in March 1998.  The records from that time reflect that the pulmonary edema was believed to be caused by the use of a specific medication.  

It should be noted that the Veteran was treated for atrial fibrillation and congestive heart failure that was said to be secondary to rapid atrial fibrillation at Indian Path Medical Center in July 1992.  He was also given a diagnosis of hypertensive cardiovascular disease at that time.  The Veteran was also treated for esophageal stricture from 1975 to 1998 as evidenced by records in the claims folder.

The RO sought a clarifying opinion from a VA physician, which was provided in July 2007.  The physician reviewed the two volumes of the claims folder in arriving at his opinion.  The VA physician noted the February 2007 statement from Dr. Carroll but did not address the August 2006 opinion that was submitted on the VA form.  He cited to a March 2002 VA endoscopy report that said the Veteran had mild Grade II esophagitis.  The results of biopsies at that time confirmed a mild inflammation but did not show any evidence of Barrett's epithelium.  The VA physician said the Veteran was last seen by VA in the cardiology clinic in June 2006.  The examiner noted that the Veteran died in July 2006 of myocardial infarction, congestive heart failure, and supposedly had associated sleep apnea.  In regard to an opinion as to whether the Veteran's death was related to his service-connected disabilities the physician said:

From a medical standpoint there is no association and the patient's cause of death was not caused by or as a result of his gastrointestinal problems including hiatal hernia, esophageal stricture and gastroesophageal reflux disease.  These gastrointestinal problems do not in any way cause sleep apnea or myocardial disease.  This patient did have sleep apnea which could well have been associated with his obesity and his severe hypertension.  These would be much more likely associated factors with his cause of demise which was myocardial infarction and associated complications.  Again there is no correlation and no indication of any association of his service[-]connected problems of gastroesophageal reflux disease and esophageal stricture with the cause of his death.  

VA medical opinion of July 2007.

The Board assigned more probative weight to the opinion of the VA examiner in denying the appellant's claim in April 2009.  In particular, the Board found that Dr. Carroll provided no rationale for his opinions.  He also used terms such as "could be" and "can cause" that were determined to be speculative.  The VA physician's opinion was said to be based on a review of the evidence of record and he cited to several record entries in support of his opinion.

The Court's decision did not find fault with VA's characterization of Dr. Carroll's opinions; rather, the Court found that the VA physician's opinion was also speculative and lacking in supporting rationale.  The Court said the opinion included unsupported conclusory statements.  In particular, the Court held that the VA opinion was insufficient because the physician did not separately discuss the possible relationship of each of the Veteran's GI disabilities to sleep apnea and, consequently, to the cause of the Veteran's death.  In summary, the Court held that the VA opinion was not adequate and cited to Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board's decision was vacated and remanded for action consistent with the decision of the Court.

The Board notes that the Court's decision also disposed of several arguments raised by the appellant.  The appellant's reliance on affording Dr. Carroll's statements greater weight because he was the Veteran's treating physician were specifically rejected by the Court, with the Court noting that no such rule is recognized by the Court.  Further, the appellant's contentions that VA had a duty to seek clarification of reports submitted by Dr. Carroll were also rejected by the Court.  The Court held that the circumstances of the case did not meet the test set forth by the Court in Savage v. Shinseki, 24 Vet. App. 259 (2011).  Also, the Court found that VA's seeking of a medical opinion in this case was permissible as the evidence of record was not sufficient.  See Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

As noted in the Introduction, the appellant was advised of the return of her case to the Board and given the opportunity to submit additional evidence and/or argument.  The appellant submitted a letter from Dr. Carroll, dated in September 2011.  The letter is provided in its entirety:

It was an honor and a pleasure to take care of [the Veteran] and reviewing these letters certainly brings back very fond memories.  As you are aware [the Veteran] was a patient of mine for 12 years prior to his death [in July 2006].  [The] Patient had suffered from a long extended history of esophageal stricture with associated sleep apnea.  As per his death certificate, he did have a coronary artery syndrome.  The question is if it is possible that the esophageal stricture/GERD was a contributing factor to this death.  As you are aware in reviewing his record, his severe sleep apnea, esophageal stricture and LPR [laryngopharyngeal reflux] most likely did cause a significant esophageal aspiration on a continuous basis which did also contribute to hypoxemia.  Subsequently, with these facts, obviously I think it is very likely than not, this was a contributing factor to this death.

I have had a chance to review the records that you sent from the VA physician and their stipulation was that he did die from coronary artery disease with congestive heart failure as well as apnea.  I am very aware that esophageal stricture and GERD does not cause coronary death directly but unfortunately as this patient did have sleep apnea in combination with the acid reflux/esophageal stricture, there is very strong likelihood that you can have aspiration on a regular basis.  Aspiration can cause a shortness of breath such as dyspnea on exertion as well as recurrent hypoxemia.  Studies have clearly shown that recurrent hypoxemia associated with sleep apnea can result in hypertension, increase in cardiac vascular accidents/stroke, and coronary events associated with myocardial infarctions as well as contribute to congestive heart failure.  

I think it is impossible to exclude this as being a contributing factor to [the Veteran's] death.  This is just a preliminary letter and any additional information that you need to be sent on the behalf of [the Veteran] will be forward [sic] at your request.  Once again it is an opportunity to send this letter in reference to [the Veteran].  It is a pleasure to take care of his wife [Veteran's spouse's name], who is just wanting to get some resolution to this issue.  Thanks for all your persistence and help in this matter.

Letter from Dr. Carroll, dated September 14, 2011.  Dr. Carroll did not provide any additional medical evidence with his letter.  As noted, his last records in the claims folder were dated in December 2003 and those were from an outside cardiac consultation for the Veteran.  It is not clear from the letter exactly what evidence Dr. Carroll reviewed in providing his opinion, although it appears it was a copy of the VA medical opinion of July 2007.

In regard to the VA opinion, the Board notes that the VA physician made reference to a review of electronic VA treatment records in his opinion.  More specifically, he cited to what was described as a last VA entry for the Veteran dated June 26, 2006.  The cited VA entry was not made a part of the claims folder and it is unknown if the physician's review of the electronic records system included additional VA medical records that have not been associated with the claims folder.  On remand, a review of the records system must be conducted and all VA records for the Veteran, not already of record, must be associated with the claims folder.  

Finally, the records associated with the Veteran's last period of hospitalization at the time of his death should be obtained and associated with the claims folder.  This is of particular importance as, presumably, those records would contain a diagnosis of sleep apnea and, perhaps, the basis for the diagnosis.  As there is no other medical record evidence of sleep apnea at this point, such evidence would be very helpful in the development of the case.

The Board notes that corresponding to VA's duty to assist the appellant in obtaining evidence/information is a duty on the part of the appellant to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i) (2011).  VA's duty must be understood as a duty to assist the appellant in developing her claim, rather than a duty on the part of VA to develop the entire claim with the appellant performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  The appellant's duty is to assist VA by authorizing the release of Dr. Carroll's records from December 2003 to July 2006 or provide them herself.  She also is requested to authorize the release of, or provide the medical records associated with the Veteran's last period of hospitalization at Thomas Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private who may possess any additional records pertinent to the appellant's claim.  With any necessary authorization from the appellant, the RO should attempt to obtain and associate with the claims folder any medical records identified by the appellant which have not been secured previously.

Records from Dr. Carroll, for the period from December 2003 to July 2006, as well as the records of the Veteran's last period of hospitalization at Thomas Hospital in Fairhope, Alabama, are needed to fully develop the claim.  

The VA electronic records system referenced by the VA examiner in July 2007 must be reviewed.  Any treatment records for the Veteran, not already of record, must be printed out and associated with the claims folder.

2.  Upon completion of the above, the RO should request a medical opinion to address the appellant's claim.  The review must be performed by a physician with the requisite experience to address the issue.  If the VA physician who provided the prior opinion is available, and able to provide the requested opinion, it is requested that particular physician be the reviewer to provide the requested opinion.  If that physician is not available, then another physician with the requisite experience should be asked to provide the necessary opinion.  The claims folder and a complete copy of this remand, not just the action paragraphs, must be provided to the reviewer.  

The Veteran's certificate of death listed the immediate cause of death as multi-organ failure due to or as a result of acute myocardial infarction.  The certificate also listed severe sleep apnea as a significant condition contributing to death but that did not result in the underlying cause listed.  As of the writing of the remand, the record contains no diagnosis of sleep apnea apart for the certificate of death.  

At the time of the Veteran's death he was service connected for a duodenal ulcer disability that also included GERD and Barrett's esophagus as associated with the disability.  In addition, he was service connected for status post dilatation of esophageal stricture.  He was not service-connected for any cardiac-related disability or for sleep apnea.

The reviewer is advised that the appellant has supplied her own medical opinion evidence.  In that regard, Dr. Carroll provided statements in August 2006, February 2007, and September 2011 in support of the appellant's claim.  Dr. Carroll has provided other statements and medical treatment records in the past that were in support of the Veteran's earlier claim for increased ratings.  

The Board obtained a VA medical opinion in this case in July 2007.  However, the Court determined that the opinion was not adequate as the reviewer had made conclusory statements without providing a supporting rationale, had not reviewed the statements provided by Dr. Carroll, and had not considered all of the Veteran's GI-related disabilities.  

The examiner should review the medical evidence of record, in particular the several opinions provided by Dr. Carroll in support of the cause of death issue.  The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected duodenal ulcer, GERD, Barrett's esophagus, or status post dilatation of esophageal stricture could be considered to have: 1) caused the Veteran's death; or 2) caused the Veteran's sleep apnea; or, 3) or aggravated an underlying condition that resulted in the development of sleep apnea?  The examiner is requested to provide separate answers to the above questions for each of the four separate service-connected GI conditions.  (The prior VA opinion was rejected by the Court for not doing so.)  The examination report must include a complete rationale for all opinions expressed.  For instance, if a GI disorder is not found to have caused or made worse the Veteran's sleep apnea, a detailed explanation should be provided to say why not.  The reviewer should refer to medical authority or the record as necessary to support his rationale.  

Any medical record evidence reviewed by the examiner must be included in the claims folder.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should undertake any additional evidentiary development suggested by the examiner in order to obtain a definite opinion.)  

3.  The AOJ must ensure that the medical report and opinion comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the reviewer for necessary corrective action, as appropriate.  

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant and her attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the appellant until she is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

